197 F.2d 151
Lawrence L. KELLING, Appellant,v.UNITED STATES of America, Appellee.Charles Preston SELLERS, Appellant,v.UNITED STATES of America, Appellee.
No. 4465.
No. 4466.
United States Court of Appeals Tenth Circuit.
June 12, 1952.
Rehearing Denied June 28, 1952.

Appeals from the United States District Court for the District of Kansas; William R. Wallace, Judge.
Frederick M. Hudson, Pocohontas, Iowa, for appellants.
V. J. Bowersock, Asst. U. S. Atty., Topeka, Kan. (Lester Luther, U. S. Atty., Topeka, Kan., on the brief), for the United States.
Before PHILLIPS, Chief Judge, and BRATTON and MURRAH, Circuit Judges.
PER CURIAM.


1
The sole question presented on these appeals is whether the evidence is sufficient to support the verdicts of guilty. It would serve no useful purpose to set forth the evidence in detail. Suffice it to say, that we have carefully examined the record and are of the opinion that the evidence amply supports the verdicts.


2
The judgments are affirmed.